NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


LUIS OTINIANO,                              )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-4287
                                            )
THE BANK OF NEW YORK MELLON                 )
TRUST COMPANY, NA f/k/a THE                 )
BANK OF NEW YORK TRUST                      )
COMPANY, NA, AS SUCCESSOR BY                )
MERGER TO CHASE BANK                        )
NATIONAL ASSOCIATION AS                     )
TRUSTEE FOR BEAR STEARNS                    )
BACKED SECURITIES TRUST 2006-2;             )
MORTGAGE ELECTRONIC                         )
REGISTRATION SYSTEMS, INC.;                 )
COUNTRY PLACE COMMUNITY                     )
ASSOCATION, INC.; JORGE MONA;               )
ESMERALDA MONA; JOHN DOE n/k/a              )
GUILLERMO OTINIANO; and JANE                )
DOE,                                        )
                                            )
              Appellees.                    )
                                            )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Luis Otiniano, pro se.

Richard S. McIver and Melissa A. Giasi of
Kass Shuler, P.A., Tampa, for Appellee
The Bank of New York Mellon Trust
Company, NA.
No appearance for remaining Appellees.



PER CURIAM.

            Affirmed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.




                                         -2-